Per Curiam,
This appeal is from the dismissal of exceptions to the petition of the appellee for the appointment of viewers to assess the damages, if any, sustained by the appellant in its taking her property in the exercise of an alleged right of eminent domain. . The action of the court below is clearly not a final decree. ' No judgment or decree is final that does not terminate the litigation between the parties to the suit: Pennsylvania Steel Company’s App., 161 Pa. 571. The appeal is, therefore, quashed, at appellant’s costs, without prejudice to her right to raise, in this court, on appeal from a final decree against her in this proceeding, or by a proper independent proceeding to be instituted by her, the question of the right or franchise of the appellant to take her property.
Appeal quashed.